Case 1:18-bk-13896        Doc 25    Filed 01/15/19 Entered 01/15/19 13:00:28            Desc Main
                                    Document     Page 1 of 5


ŝ
                           UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF OHIO
                            WESTERN DIVISION AT CINCINNATI

IN RE:                                                CASE NO. 18-13896
                                                      CHAPTER 13
John Albers
                                                      JUDGE Beth A. Buchanan

         DEBTOR
                                                      OBJECTION TO PROOF OF CLAIM 9-1
                                                      FILED BY WILMINGTON SAVINGS
                                                      BANK, F.S.B. D/B/A/ CHRISTIANA
                                                      TRUST AS TRUSTEE FOR
                                                      RESIDENTIAL CREDIT
                                                      OPPORTUNITIES TRUST V


       Debtor John Albers respectfully object(s) to the Proof of Claim filed by Wilmington
Savings Fund Society, FSB, D/B/A Christina Trust as Owner Trustee of the Residential Credit
Opportunities Trust V.
See LBR 3007-1.

         Information regarding the objection is as follows:

    1. NAME AND ADDRESS OF CLAIMANT: Wilmington Savings Fund Society, FSB,
       D/B/A Christiana Trust as Owner Trustee of the Residential Credit Opportunities Trust
       V, ℅ AMIP Management, 3020 Old Ranch Parkway, Suite 180, Seal Beach, CA 90740

    2. ATTORNEY OF RECORD AND ADDRESS: None at this time. Claim was filed by
       Kristin A. Zilbertstein, The Law Offices of Michelle Ghidotti, 1920 Old Tustin Ave.
       Santa Ana, CA 92705

    3. Date Claim filed: December 24, 2018

    4. Clerk Claim No. 9-1

    5. GROUNDS FOR OBJECTION:

        Debtor objects to the pre-petition fees due of $13,037.63 as Creditor and Identified
Counsel for Creditor who purportedly prepared this Proof of Claim fail to provide a specific
transaction history or detailed explanation of the fees being sought. As the Creditor has failed to
ŝ
ŝ
Case 1:18-bk-13896       Doc 25     Filed 01/15/19 Entered 01/15/19 13:00:28             Desc Main
                                    Document     Page 2 of 5


ŝ
provided a specific breakdown, Debtor and Debtor’s Counsel reasonably believe Creditor may
be seeking to recoup attorney fees related to the representation of the Creditor in the foreclosure
proceedings which is not allowed in this District.

       Debtor requests the Creditor provide the Trustee, the Court, and Debtor’s Counsel an
itemization of the specific categories of charges contained in the $13,037.63.

   WHEREFORE, debtor(s) request(s) that the claim of creditor be disallowed in the amount of
$13,037.63.

                                                      Respectfully submitted,

                                                      /s/Brian D. Flick, Esq.
                                                      Brian D. Flick, Esq. 0081605
                                                      DannLaw
                                                      PO Box 6031040
                                                      Cleveland, OH 44103
                                                      216/373-0539
                                                      216/373-0536 - fax
                                                      notices@dannlaw.com
                                                      Attorneys for Debtor

                                             NOTICE

       Debtor has filed papers with the Court Objecting to the Claim filed by Creditor
Wilmington Savings Bank, F.S.B. D/B/A/Christiana Trust as Trustee for Residential
Credit Opportunities Trust V.

      YOUR RIGHTS MAY BE AFFECTED. YOU SHOULD READ THESE PAPERS
CAREFULLY AND DISCUSS THEM WITH YOUR ATTORNEY, IF YOU HAVE ONE
IN THIS BANKRUPTCY CASE. (IF YOU DO NOT HAVE AN ATTORNEY, YOU
MAY WISH TO CONSULT ONE.)

        If you do not want the Court to grant the relief sought in the Motion or if you want
the Court to consider your views on the Motion then on or before thirty days from the date
of service of this Motion and Notice, you or your attorney must file with the Court a
memorandum in opposition to the Motion and a written request for a hearing at:


ŝ
ŝ
Case 1:18-bk-13896        Doc 25   Filed 01/15/19 Entered 01/15/19 13:00:28             Desc Main
                                   Document     Page 3 of 5


ŝ
                                   Office of the Clerk
                             United States Bankruptcy Court
                             22 East Fourth Street, Suite 800
                                  Cincinnati, OH 45202

OR your attorney must file a response using the Court’s ECF System. If you mail your
response to the Court for filing, you must mail it early enough so that the Court will
receive it on or before the date stated above. You must also mail a copy to:

Brian D. Flick, Esq.          Margaret A. Burks           Office of the US Trustee
PO Box 6031040                Chapter 13 Trustee          36 E. Seventh Street
Cleveland, OH 44103           600 Vine Street, Suite 2200 Cincinnati, OH 45202
Attorney for Debtors          Cincinnati, OH 45202

If you or your attorney do not take these steps, the Court may decide that you do
not oppose the relief sought in the Objection and may enter an order granting the relief.


Dated: January 15, 2019                              /s/Brian D. Flick, Esq.
                                                     Brian D. Flick, Esq. #0081605




ŝ
ŝ
Case 1:18-bk-13896       Doc 25     Filed 01/15/19 Entered 01/15/19 13:00:28              Desc Main
                                    Document     Page 4 of 5




                                 CERTIFICATE OF SERVICE

        I hereby certify that a copy of the foregoing Objection to Claim was served (i)
electronically on the date of filing through the court’s ECF System on all ECF participants
registered in this case at the email address registered with the court and (ii) by certified U.S.
Mail on January 15, 2019 addressed to:

Wilmington Savings Fund Society, F.S.B. as Trustee for Residential Credit Opportunities Trust
V
℅ CORPORATION SERVICE COMPANY, Registered Agent
50 WEST BROAD STREET
SUITE 1330
COLUMBUS OH 43215

Wilmington Savings Fund Society, F.S.B. as Trustee for Residential Credit Opportunities Trust
V
Attn: Rodger Levinson, President
500 Delaware Avenue
Wilmington, Delaware 19801

FCI Lender Services, Inc.
℅ COGENCY GLOBAL INC., Registered Agent
3958-D BROWN PARK DRIVE
HILLIARD OH 43026

and (iii) by ordinary U.S. Mail on January 15, 2019 addressed to:

John Albers
6478 Manila Road
Goshen, OH 45122

Kristen A. Zilberstein
The Law Office of Michelle Ghidotti
1920 Old Tustin Avenue
Santa Ana, CA 92705
Case 1:18-bk-13896      Doc 25    Filed 01/15/19 Entered 01/15/19 13:00:28         Desc Main
                                  Document     Page 5 of 5


ŝ
AMIP Management
3020 Old Ranch Parkway, Suite 180
Seal Beach, CA 90740

Wilmington Savings Bank, F.S.B. D/B/A/
Christiana Trust as Trustee for Residential Credit Opportunities Trust V
8180 East Kaise Road
Anaheim, CA 92808




                                                    /s/Brian D. Flick, Esq.
                                                    Brian D. Flick, Esq. 0081605
                                                    DannLaw
                                                    Attorney for Debtor(s)




ŝ
ŝ
